Citation Nr: 1546842	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-30 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to January 10, 2013 and in excess of 40 percent beginning January 10, 2013 for lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for contracture of the gastrocsoleus muscle with limited motion of the right ankle (right ankle disability).

3.  Entitlement to an evaluation in excess of 10 percent for contracture of the gastrocsoleus muscle with limited motion of the left ankle (left ankle disability).

4.  Entitlement to a compensable evaluation for right hallux valgus.

5.  Entitlement to a compensable evaluation for left hallux valgus.

6.  Entitlement to a compensable evaluation for sinusitis with allergic rhinitis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her niece


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980 and from July 1986 to June 1996.  

This case came to the Board of Veterans Appeals' (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), which granted entitlement to separate evaluations for the ankles and the feet.  A March 2013 rating decision granted entitlement to service connection for sciatica nerve impairment of each lower extremity, with a 10 percent rating for each leg effective January 10, 2013; this rating decision also granted an increased rating of 40 percent for lumbosacral strain, effective January 10, 2013.  Subsequent correspondence on behalf of the Veteran indicates that the Veteran wishes to continue her appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit).

The issue of entitlement to a TDIU is remanded to the RO.  VA will notify the Veteran if further action is required.   

The issue of entitlement to service connection for a cervical spine disorder has been raised by the record at the Veteran's August 2015 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to January 10, 2013, motion of the low back was to at least 70 degrees of forward flexion, with combined motion to greater than 120 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.   

2.  Forward flexion of the thoracolumbar spine on VA examination on January 10, 2013 was from 0 to 20 degrees; there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine.     

3.  The Veteran's right ankle disability is manifested by complaints of chronic pain and functional impairment on motion; the evidence does not show more than moderate limitation of motion of the right ankle.

4.  The Veteran's left ankle disability is manifested by complaints of chronic pain and functional impairment on motion; the evidence does not show more than moderate limitation of motion of the left ankle.

5.  The Veteran's hallux valgus of the right foot is manifested by valgus deviation of the right great toe to 15 degrees; the evidence does not show severe hallux valgus equivalent to amputation of the great toe or surgical resection of the metatarsal head.

6.  The Veteran's hallux valgus of the left foot is manifested by valgus deviation of the left great toe to 30 degrees; the evidence does not show severe hallux valgus equivalent to amputation of the great toe or surgical resection of the metatarsal head.

7.  The evidence shows at least one incapacitating episode of sinusitis from May 9, 2008 to May 8, 2009, without evidence of more than two incapacitating episodes or of more than six non-incapacitating episodes during this period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to January 10, 2013 and in excess of 40 percent beginning January 10, 2013 for service-connected lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an evaluation in excess of 10 percent for service-connected right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for an evaluation in excess of 10 percent for service-connected left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2014).

4.  The criteria for a compensable rating for hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5280 (2014).

5.  The criteria for a compensable rating for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5280 (2014).

6.  The criteria for a compensable evaluation for sinusitis with allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 6513 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in September 2009, prior to adjudication, which informed her of the requirements needed to establish entitlement to increased ratings.  

In compliance with the duty to notify, the Veteran was informed in the September 2009 letter about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In accordance with the requirements of VCAA, the September 2009 letter also informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations were conducted in January and February 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January and February 2013 VA examinations are adequate, as they provide the symptomatology of the service-connected disabilities at issue.  Accordingly, there is adequate medical evidence of record to make a determination on the issues on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of her claims, including at her August 2015 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the August 2015 hearing, the Veteran's representative, Texas Veterans Commission, and the undersigned VLJ asked the Veteran questions about her claims.  The Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

An April 1997 rating decision granted entitlement to service connection for lumbosacral strain, bilateral hallux valgus with contracture of the gastrocsoleus muscle of the ankles, and sinusitis; the low back and each lower extremity were assigned a 10 percent rating, and the sinusitis was assigned a noncompensable rating, effective June 2, 1996.  A January 2010 rating decision separated the bilateral ankle disabilities from the bilateral hallux valgus and assigned 10 percent ratings for each ankle and noncompensable ratings for hallux valgus of each foot.  A March 2013 rating decision granted a 40 percent rating for lumbosacral strain, effective January 10, 2013.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5003 (2014). 


Lumbosacral Strain

Under the rating criteria, Diagnostic Code 5237 (lumbosacral strain) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

VA treatment records for October 2008 reveal that the Veteran needed a chair with lumbar support to help with her back pain.

The Veteran complained on VA examination in September 2009 of lumbosacral strain and very severe muscle spasms 3-4 times a month for 20-30 minutes at a time.  She said that she could walk for approximately 30 minutes at a time, or about a half mile.  On physical evaluation, the Veteran's gait was considered normal; there was no ankylosis.  Forward flexion of the low back was to 70 degrees, with extension to 30 degrees, lateral bending to 20 degrees to each side, and bilateral rotation to 30 degrees.  She complained of pain but not of fatigue, weakness, lack of endurance or incoordination.  There was no change after repetitive testing and no sensory or motor impairment.  Lumbosacral strain was diagnosed.  It was concluded that the condition had a mild effect on the Veteran's usual occupation and daily activities.

According to an October 2010 lay statement from L.G.A., who worked with the Veteran, the Veteran complained on October 12, 2010 of "tremendous" pain from low back muscle spasms, which resulted in the Veteran leaving work.
The Veteran complained on VA back evaluation in April 2011 of daily low back pain, level 8 out of 10.  She reported level 10 flare-ups once a week that lasted for 30-40 minutes.  She denied any physician-prescribed days of bedrest in the previous year.  She was employed full time in an administrative position and had missed approximately 36 days of work in the past year due to low back, calf, and foot pain.  She could not tolerate prolonged walking or standing, meaning more than 5-10 minutes.  She was wearing an off-the-shelf lumbar corset and bilateral custom-molded arch supports in her shoes.  She refused to flex or extend her back because of fear of muscle spasms; she was observed to actively flex forward to approximately 80 degrees while taking off and putting on her shoes.  Bilateral side bending and bilateral rotation were from 0 to 30 degrees without additional impairment after repetitive testing.  It was noted that an MRI of the low back in June 2010 had shown mild degenerative changes with mild bilateral neural foramen stenosis.  The diagnosis was lumbar degenerative disc disease.

The Veteran complained on VA back evaluation on January 10, 2013 of back 
flare-ups that require the need for bed rest for up to a week, with the resulting loss of work.  Forward flexion of the low back was to 20 degrees, back ward extension was to 15 degrees, and lateral bending to each side and bilateral rotation were all to 10 degrees.  There was no additional impairment after repetitive testing.  The Veteran's back disability caused less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was localized tenderness or pain to palpation.  There was no muscle atrophy or sensory loss.  She used a back brace and a cane.  Her back condition impacted on her ability to work doing sedentary administrative work, and she had missed more than 20 days in the past year due to her back.  The examiner observed that, after the examination, the Veteran was able to lift a bag weighing 10-15 pounds onto her left shoulder and walked from the examination room without using a cane.  The examiner noted that there was magnification of symptoms and a very low pain threshold throughout the evaluations conducted in January 2013.

The Veteran testified at her August 2015 travel board hearing that she had severe back pain with muscle spasms and that her back problems affected her lower extremities.  

Based on the relevant evidence of record, as summarized above, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's low back disability prior to January 10, 2013, under the General Rating Formula, have not been met.  Prior to January 10, 2013, forward flexion of the thoracolumbar spine exceeded 60 degrees, and combined range of motion exceeded 120 degrees, even after repetitive testing.  Although the Veteran refused to flex or extend her back on VA evaluation in April 2011 because of her fear of muscle spasms, the examiner was able to observe her actively flexing forward to approximately 80 degrees when taking off and putting on her shoes.  Thus, a rating in excess of 10 percent under the General Rating Formula based on range of motion is not warranted.  Although there is evidence of back muscle spasm, there is no competent medical evidence prior to January 10, 2013 showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Since January 10, 2013, the evidence does not show service-connected symptomatology severe enough to warrant a rating in excess of 40 percent because the Veteran does not have ankylosis of the entire thoracolumbar spine, meaning immobility and consolidation of the joint, which is required for a higher rating.  

The Court has held that when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the schedular criteria do not subsume sections 4.40 and 4.45). 

The Board finds that an increased rating is not warranted under the DeLuca criteria throughout the appeal period.  The medical evidence prior to January 2013 does not show any additional limitation of motion of the lumbosacral spine on repetitive range-of-motion testing.  Beginning on January 10, 2013, the Veteran is assigned the maximum schedular rating for loss of motion of the thoracolumbar spine, which means that DeLuca does not apply.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (Where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application). 

The General Rating Formula indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  In this case, service connection was separately established recently for radiculopathy of each lower extremity, each of which is assigned a compensable rating.  The evaluations of the Veteran's associated neurological symptoms are not before the Board. 


Bilateral Ankle Disability

The Veteran is assigned a 10 percent rating for each ankle disability.

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and a maximum 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

Under Diagnostic Code 5270 for ankylosis, the criterion for a rating of 20 percent is ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).

Terms such as "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).

The Veteran complained on VA evaluation of the ankles in September 2009 of pain on movement.  Range of motion included dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 45 degrees.  There was pain but no fatigue, weakness, lack of endurance, or incoordination; there was no additional impairment after repetitive motion.  The Veteran complained on muscle evaluation of severe muscle cramps and stiffness, more than 12 times a year for 15-20 minutes at a time.  The diagnosis was bilateral leg calf muscle contracture, which was noted to have a moderate effect on her usual occupation and daily activities.

The Veteran complained on VA evaluation of the ankles in April 2011 of pain throughout the entire range of motion.  On physical examination, range of motion included dorsiflexion from 0 to 5 degrees, plantar flexion from 0 to 45 degrees, inversion from 0 to 30, and eversion from 0 to 15 degrees.  There was pain but no fatigue, weakness, lack of endurance, or incoordination; there was no additional impairment after repetitive motion.  X-rays of the ankles were considered normal.  The assessment was bilateral gastrocsoleus muscle sprain.

The Veteran complained on VA evaluation of the ankles in January 2013 of chronic pain in both Achilles tendons.  Physical examination of the ankles was completely normal except for complaints of pain with light touch of the Achilles tendons and ankles.  According to the examiner, there was poor cooperation for ankle motion and muscle evaluation.  X-rays of the ankles were considered normal.  Gastrocnemius and soleus muscles of both legs were non-tender and normal.  There was no evidence of an inflammatory disorder of the muscles, tendons, or joints.  The examiner concluded that there was no demonstrable pathology of the ankles or Achilles tendons.  

The Veteran testified at her August 2015 travel board hearing that her ankles were weak.

As the evidence on file does not show more than moderate limitation of motion of either ankle, a rating higher than 10 percent is not warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71, Plate II.  Although dorsiflexion was to only 5 degrees in April 2011, plantar flexion was normal, which indicates no more than moderate overall limitation of motion of the ankle.  Moreover, there is no evidence of ankylosis.  A rating in excess of 10 percent is not warranted for either ankle under DeLuca because there is no evidence of additional impairment after repetitive testing.  Finally, the Board would note that rating either ankle disability under another diagnostic code for the ankle is not appropriate because there is no evidence of ankylosis, malunion of the os calcis or astragalus, or prior astragalectomy.  See Diagnostic Codes 5270, 5272, 5273, and 5274 (2014).


Bilateral Hallux Valgus

As noted above, the Veteran is assigned a noncompensable evaluations for hallux valgus of each foot.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014), unilateral hallux valgus warrants a 10 percent evaluation if it is severe and equivalent to amputation of the great toe, or if it has been subject to surgical treatment with resection of the metatarsal head.  The 10 percent rating is the only evaluation available under Diagnostic Code 5280 (2013).  Id.  

On foot evaluation in September 2009, it was reported that the Veteran had bilateral hallux valgus with bunions.  There was normal active motion in the metatarsophalangeal joint of the big toe.  The examiner noted mild difficulty with walking.  

It was noted on VA evaluation in April 2011 that the Veteran had arthritic-appearing first metatarsophalangeal joints.  There were 30 degrees of hallux valgus on the left and 15 degrees on the right.  Range of motion included left dorsiflexion to 22 degrees and plantar flexion to 17 degrees; right dorsiflexion was to 40 degrees and plantar flexion was to 23 degrees.  The Veteran complained of pain throughout the range of motion.  There was no additional impairment after repetitive testing.  Bilateral hallux valgus was diagnosed.

A VA podiatry report for April 2012 reveals hallux abductus with bunion deformity.

A subsequent VA foot evaluation was obtained in January 2013.  Light touch of the feet on the plantar surface, heel, and Achilles tendon caused complaints of pain on both sides.  Findings included small bunions; mild hallux valgus of 10 degrees; and a small, soft callus over the fifth metatarsal base on the lateral side of each foot.  
X-rays of the feet revealed degenerative or traumatic arthritis and small heel spurs.  The diagnosis was hallux valgus.  It was noted that the Veteran had mild to moderate symptoms on both sides.  The examiner indicated that there was poor cooperation from the Veteran on examination of the feet and ankles for motor and strength.  The examiner found minimal objective findings on examination of the feet and opined that the Veteran's primary problem appeared to be psychological, as she had a low pain threshold and interpreted any touch as painful.

The Veteran testified at her August 2015 travel board hearing that hallux valgus caused foot pain.

The evidence of record indicates that the Veteran's bilateral hallux valgus deviation of the first toes was productive of foot pain and a 15 degree deviation of the right great toe and a 30 degree deviation of the left great toe.  Her symptoms were characterized in January 2013 as mild or moderate, and they have not resulted in functional impairment of such a degree that no effective function remains other than that which would be equally well served by an amputation with prosthesis, and have not been treated with surgical resection of the metatarsal head.  Accordingly, a compensable rating is not warranted under Diagnostic Code 5280.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2014).

The Board has also considered whether a higher rating is available under another Diagnostic Code.  However, the Board finds that the Veteran's bilateral hallux valgus does not entail and is otherwise analogous to bilateral weak foot under Diagnostic Code 5277, acquired claw foot under Diagnostic Code 5278, anterior metatarsalgia under Diagnostic Code 5279, hallux rigidus under Diagnostic Code 5281, hammertoes under Diagnostic Code 5282, or malunion or nonunion of tarsal or metatarsal bones under Diagnostic Code 5283.  38 C.F.R. § 4.71a (2014).  The Board notes that Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  However, the Board finds that evaluation under Diagnostic Code 5284 is not appropriate where Diagnostic Code 5280 explicitly accounts for the Veteran's current diagnosis of hallux valgus and associated symptomatology.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).


Sinusitis

The Veteran was granted service connection for sinusitis with allergic rhinitis by rating decision in April 1997 and a noncompensable evaluation was assigned effective June 2, 1996.  

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6514.  Under Diagnostic Code 6514, a 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Under Diagnostic Code 6522, allergic or vasomotor rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).

The Veteran complained on VA sinus evaluation in September 2009 of pain, headaches, crusting, discharge, interference with breathing through her nose, and episodes of vertigo, dizziness, vomiting, and sneezing.  She complained of symptoms twice a month or more year round.  She reported an episode of 
doctor-recommended bed rest once a month and episodes that did not require prolonged treatment approximately 12 times a year.  Physical examination revealed allergic or vasomotor rhinitis.  There was no nasal obstruction.  There was maxillary sinusitis with tenderness but no purulent discharge or crusting.  This condition was considered to have a mild effect on the Veteran's usual occupation and daily activities.

A CT scan of the sinuses in December 2012 was unremarkable except for a small mucous retention cyst in the left sphenoid sinus.  The diagnoses on VA evaluation in February 2013 were chronic sinusitis and allergic rhinitis.  The examiner did not find complete blockage of either side due to rhinitis.  It was concluded that the Veteran's sinus condition did not impact on her ability to work.  

VA outpatient treatment reports dated from October 2009 through March 2013 do not include evidence of active sinusitis with complaints of headaches and pain and evidence of purulent discharge or crusting.

The Veteran testified at her travel board hearing in August 2015 that one side of her sinuses was normally blocked up.  

As noted above, to warrant a rating of 10 percent there would need to be evidence of either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment; three to six 
non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  

Although the Veteran has reported a history of doctor-recommended bed rest once a month and episodes that did not require prolonged treatment approximately 12 times a year, there is no objective medical evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or of three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  There are no outpatient treatment records showing incapacitating episodes or showing sinusitis characterized by purulent discharge or crusting, and no discharge or crusting was found on VA examination in September 2009.  Additionally, there is no clinical evidence of 50 percent obstruction of both nasal passages or of complete obstruction of one passage.  Consequently, a compensable rating for sinusitis with allergic rhinitis is not warranted.

A compensable rating is also not warranted for sinusitis with allergic rhinitis under another diagnostic code because there is no other diagnostic code for diseases of the nose and throat that applies.


Additional Considerations

The Board acknowledges the Veteran's subjective complaints of pain and functional limitations of the low back, ankles, feet, and sinuses.  However, while the Veteran is competent with regard to her subjective complaints, there has been some question on examination as to her effort when determining rating for the disabilities at issue.  Consequently, the Board gives more weight to the objective medical evidence with regard to the severity of her disabilities as reflected in the VA examination reports on file.  

The Board has also considered whether either of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disabilities at issue, but the medical evidence discussed above reflects that each disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2014).  There is also no evidence of frequent periods of hospitalization due to any 
service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for elbow or ankle disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the 
service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an evaluation in excess of 10 percent prior to May 3, 2010 and in excess of 20 percent beginning May 3, 2010 for lumbosacral strain is denied.

Entitlement to an evaluation in excess of 10 percent for right ankle disability is denied.

Entitlement to an evaluation in excess of 10 percent for left ankle disability is denied.

Entitlement to a compensable evaluation for hallux valgus of the right foot is denied.

Entitlement to a compensable evaluation for hallux valgus of the left foot is denied.

Entitlement to a compensable evaluation for sinusitis with allergic rhinitis is denied.


REMAND

The United States Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

Prior to January 2013, the Veteran was service connected for lumbosacral strain, 10 percent disabling; for right ankle disability, 10 percent disabling; for left ankle disability, 10 percent disabling; for right hallux valgus, 0 percent disabling; for left hallux valgus, 0 percent disabling; for sinusitis with allergic rhinitis, 0 percent disabling; for fibrocystic breast disease, 0 percent disabling; and for acne, 0 percent disabling.  Her combined rating was 30 percent, with a bilateral factor of 1.9 percent.  As of January 10, 2013, she is assigned a 40 percent rating for lumbosacral strain and a 10 percent rating for sciatica of each lower extremity, and 10 percent rating for both ankle disabilities; her combined rating effective January 10, 2013 was 60 percent, with a bilateral factor of 3.4 percent.

The Veteran's service-connected disabilities do not meet the criteria for TDIU under 38 C.F.R. § 4.16(a), which means that a total rating could be considered only on an extraschedular basis under section 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance, because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to the proper official is warranted.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

The Veteran's testimony at her August 2015 travel board hearing includes references to her inability to perform full-time work due to service-connected disabilities.  Consequently, the issue of entitlement to a TDIU has been raised by the record.  However, the evidence of record does not include an opinion on whether the Veteran's disabilities as a whole preclude her employability.  The Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.  It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, this issue is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide the Veteran VCAA notice related to a TDIU claim.

2.  The Veteran will be requested by the AMC/RO to submit an up-to-date VA Form 21-8940, Veterans Application For Increased Compensation Based On Unemployability, which will be added to the claims files.

3.  After the above, the AMC/RO will ask an appropriate medical professional to comment on the effects of the Veteran's service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  The examiner must address the functional impact of the Veteran's service-connected disabilities, considered in combination, on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  The examiner must not consider the Veteran's nonservice-connected disabilities or her age.

If the reviewer determines that an additional examination of the Veteran is necessary in order to address the functional effects, such examination should be scheduled and the Veteran notified of the consequences for failing to report for a scheduled VA examination without good cause, which may include denial of the claim.  However, the Veteran should not be required to report for another examination as a matter of course if it is not found to be necessary.  

4.  The RO will refer the claim for extra-schedular entitlement to TDIU to the Director of Compensation as described in 38 C.F.R. § 4.16(b).

5.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and her representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


